Case 1:09-cr-00466-BMC-RLM Document 523 Filed 01/03/19 Page 1 of 5 PageID #: 6568
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
  GMP:BCR/AG                                        271 Cadman Plaza East
  F. #2009R01065                                    Brooklyn, New York 11201



                                                    January 3, 2019


  TO BE FILED UNDER SEAL

  By ECF

  The Honorable Brian M. Cogan
  United States District Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:    United States v. Joaquin Archivaldo Guzman Loera
                       Criminal Docket No. 09-466 (S-4) (BMC)

  Dear Judge Cogan:

                The government respectfully submits this letter in connection with the trial in
  the above-referenced matter. The government hereby moves in limine to preclude cross-
  examination regarding mental health issues related to a cooperating witness who has not yet
  testified. These issues do not bear on to the witness’s ability to recall events or testify
  accurately. In light of these reasons and the Court’s previous order granting the government’s
  motion to preclude cross-examination of past mental health issues as to another witness, see
  Dkt. No. 415 at 6-7, the government respectfully requests that the Court preclude cross-
  examination on this topic.

  I.     Legal Standard

                  The scope and extent of cross-examination is committed to the sound discretion
  of the district court. See United States v. Wilkerson, 361 F.3d 717, 734 (2d Cir. 2004). The
  court may properly bar cross-examination that is only marginally relevant to a defendant’s
  guilt or other issues before the court. See United States v. Maldonado-Rivera, 922 F3d. 934,
  956 (2d Cir. 1990); see also Fed. R. Evid. 611 (stating that “court should exercise reasonable
Case 1:09-cr-00466-BMC-RLM Document 523 Filed 01/03/19 Page 2 of 5 PageID #: 6569
Case 1:09-cr-00466-BMC-RLM Document 523 Filed 01/03/19 Page 3 of 5 PageID #: 6570
Case 1:09-cr-00466-BMC-RLM Document 523 Filed 01/03/19 Page 4 of 5 PageID #: 6571




  IV.    Partial Sealing is Appropriate

                 Pursuant to the protective order in this case, the government respectfully
  requests permission to submit this letter partially under seal. See Dkt. No. 57 ¶ 8. The
  description of the witness’s role and responsibilities, as well as particularized details as to his
  mental health and treatment, could lead the defendant’s criminal associates to identify him in
  advance of his testimony.

                 Thus, partial sealing is warranted because of the concerns regarding the safety
  of potential witnesses and their families, and the danger posed by disclosing the potential
  witnesses’ identities and their cooperation with the government. See United States v. Amodeo,
  44 F.3d 141, 147 (2d Cir. 1995) (need to protect integrity of ongoing investigation, including
  safety of witnesses and the identities of cooperating witnesses, and to prevent interference,
  flight and other obstruction, may be a compelling reason justifying sealing); see Feb. 5, 2018
  Mem. & Order Granting Gov’t Mot. for Anonymous and Partially Sequestered Jury, Dkt. No.
  187 at 2-3 (concluding that defendant’s actions could pose risk of harm to cooperating
  witnesses). As the facts set forth herein provide ample support for the “specific, on the record
  findings” necessary to support partial sealing, Lugosch v. Pyramid Co., 435 F.3d 110, 120 (2d.
  Cir. 2006), the government respectfully requests that the Court permit the government to file
  this motion to limit cross-examination partially under seal. Should any order of the Court
  regarding this motion describe the sealed information in question with particularity, rather than




                                                  4
Case 1:09-cr-00466-BMC-RLM Document 523 Filed 01/03/19 Page 5 of 5 PageID #: 6572




  in general, the government likewise requests that those portions of the order be filed under
  seal.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   UNITED STATES ATTORNEY
                                                   Eastern District of New York
                                                   271 Cadman Plaza East
                                                   Brooklyn, New York 11201

                                                   ARTHUR G. WYATT, CHIEF
                                                   Narcotic and Dangerous Drug Section
                                                   Criminal Division,
                                                   U.S. Department of Justice

                                                   OF COUNSEL:

                                                   ARIANA FAJARDO ORSHAN
                                                   UNITED STATES ATTORNEY
                                                   Southern District of Florida


  cc:    Clerk of Court (BMC) (via ECF)
         Defense Counsel (via Email)




                                               5
